Case 2:19-cr-00877-CCC Document 191 Filed 03/25/21 Page 1 of 3 PageID: 3715




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               : Hon. Claire C. Cecchi, U.S.D.J.

             v.                        : Crim. No. 19-877

MATTHEW BRENT GOETTSCHE,               :

             Defendant.                :


                  SECOND FORFEITURE BILL OF PARTICULARS

      The United States of America, by and through Rachael A. Honig, Acting

United States Attorney for the District of New Jersey (Sarah Devlin, Assistant

U.S. Attorney, appearing), submits this Second Forfeiture Bill of Particulars,

pursuant to Rule 7(f) of the Federal Rules of Criminal Procedure, to restate,

supplement, and clarify the forfeiture allegations contained in the Indictment,

Crim. No. 19-877, and to provide notice to defendant Matthew Brent Goettsche

of specific property the government intends to forfeit upon conviction.

      1.    The allegations set forth in the Indictment are realleged and

incorporated herein by reference for the purpose of alleging forfeiture, pursuant

to Federal Rule of Criminal Procedure 32.2(a) and 18 U.S.C. § 981(a)(1)(C) and

28 U.S.C. § 2461(c).

      2.    Property subject to forfeiture in this case to the United States,

pursuant to Federal Rule of Criminal Procedure 32.2(a) and 18 U.S.C. §

981(a)(1)(C) and 28 U.S.C. § 2461(c), includes, but is not limited to the property

listed in the schedule attached hereto as Exhibit A.
Case 2:19-cr-00877-CCC Document 191 Filed 03/25/21 Page 2 of 3 PageID: 3716




      This notice does not limit the government from seeking the forfeiture of

additional specific property or limit the government from seeking the imposition

of a forfeiture money judgment.

Dated: Newark, New Jersey
       March 25, 2021

                                     RACHAEL A. HONIG
                                     ACTING UNITED STATES ATTORNEY


                                     s/ Sarah Devlin
                              By:    SARAH DEVLIN
                                     Assistant United States Attorney




                                       2
Case 2:19-cr-00877-CCC Document 191 Filed 03/25/21 Page 3 of 3 PageID: 3717




                               EXHIBIT A

  (a)   218 SW Federal Highway, Stuart, Florida 34994.
